Citation Nr: 0639884	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-07 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to accrued benefits. 






ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served as a member of the Special Philippine 
Scouts from April 1946 to March 1949.  The veteran died in 
January 2001, and the veteran's widow is the appellant in 
this matter.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO denied service 
connection for cause of the veteran's death and determined 
the appellant was not entitled to accrued benefits.

The Board notes that the appellant requested to have a 
personal hearing before a Decision Review Officer at the RO 
in her formal appeal to the Board dated April 2004.  The 
appellant was scheduled for a hearing on March 15, 2005, and 
on October 21, 2005, to be held at the RO.  The record 
reflects that the appellant failed to report for both 
scheduled hearings.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in January 2001.  The death certificate 
showed that the immediate cause of death was cerebral 
thrombosis with an antecedent cause of hypertension.

3.  At the time of the veteran's death, he had no service-
connected disabilities.

4.  There is no probative evidence that establishes a nexus 
between the veteran's cause of death and service.

5.  The appellant filed her application for Dependency and 
Indemnity Compensation (DIC) benefits on November 19, 2003.  


CONCLUSIONS OF LAW

1.  Service connection for cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2006).

2.  Entitlement to accrued benefits is not warranted as a 
matter of law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 
3.152, 3.1000(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in her 
possession that pertains to the claim.

The Board notes that the VCAA notice requirements do not 
apply to the issue of accrued benefits.  Since accrued 
benefits and how it may be established are outlined in 
statute and regulation, the Board's review is limited to 
interpretation of the pertinent law and regulations.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that when the interpretation of a statute is dispositive of 
the issue on appeal, neither the duty to assist nor the duty 
to notify provisions of the VCAA are implicated.  The Court 
has recognized that enactment of the VCAA does not affect 
matters on appeal from the Board when the question is limited 
to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000).

The Board finds that the VCAA notice requirements for service 
connection for cause of the veteran's death have been 
satisfied by the November 2003 and November 2005 letters sent 
to the appellant.  In both letters, VA informed the appellant 
that in order to substantiate a claim for service connection 
for cause of the veteran's death, the evidence needed to show 
the cause of the veteran's death, a disease or injury in 
service, and a relationship between the cause of death and 
the disease or injury in service.

As to informing the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her it had a duty to obtain any records held by any 
federal agency.  It also informed her that it would make 
reasonable efforts to help her get evidence to support her 
claim such as medical records and employment records.  Both 
letters stated that she would need to give VA enough 
information about the records so that it could obtain them 
for her.  Finally, she was told to submit any evidence in her 
possession that pertained to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish an 
effective date for the cause of death on appeal should the 
claim be granted.  Despite the inadequate notice, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).  As the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim for service connection for cause of the 
veteran's death, no effective date will be assigned, so there 
can be no possibility of any prejudice to the claimant.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
In connection with the current appeal, VA attempted to obtain 
the veteran's service medical records from the National 
Personnel Records Center.  The National Personnel Records 
Center responded that it could not reconstruct the 
information because of a fire that destroyed a large number 
of service records.  VA was able to obtain the veteran's 
report of medical examination at separation and two dental 
survey reports dated July 1946 and March 1949.  The appellant 
was requested to send information to reconstruct the 
veteran's medical history, but as of this date, no response 
has been received from the appellant.  

Although an opinion was not obtained in connection with the 
appellant's claim for service connection for cause of the 
veteran's death, the Board finds that VA was not under an 
obligation to obtain an opinion, as such was not necessary to 
make a decision on this claim.  Specifically, under the 
statute, an examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
evidence does not indicate that the veteran's death may be 
associated with his active service.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to 
provide the veteran with a medical examination absent a 
showing by the veteran of a causal connection between the 
disability and service).  The appellant has not brought forth 
evidence, other than her lay statements, suggestive of a 
causal connection between the veteran's death and causal 
connection to service.  The RO informed her that she would 
need medical evidence of a relationship between the veteran's 
death and service, or a service-connected disability, and the 
appellant has not provided such evidence.

For the foregoing reasons, the Board concludes that 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103(a)(2); 38 C.F.R. § 
3.159(d).

Service Connection for Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection for cardiovascular-renal disease, including 
hypertension may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2006).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.312 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  In this case, the veteran died in January 2001.  The 
death certificate indicates that the immediate cause of death 
was cerebral thrombosis with an antecedent cause of 
hypertension.  

It must be noted that the veteran had no service-connected 
disabilities during his lifetime.  The veteran's separation 
examination shows no findings of any cardiovascular problems 
during the veteran's period of service or within one year 
following his discharge from service.  There is no competent 
evidence of record suggesting a relationship between the 
cause of the veteran's death and service.

The appellant argues that evidence from Soledad S. Abad, 
Medical Officer, is sufficient to warrant awarding service 
connection for the cause of the veteran's death.  Medical 
Officer Abad stated in her November 2003 statement that the 
veteran was her patient from 1986 to 1999, and was being 
treated for chronic hypertensive illness and chronic 
lumbosacral pain.  She explained that the veteran developed 
severe pain with immobility in both lower extremities, and an 
X-ray performed in 1999 showed degenerative changes of the 
spine.  Medical Officer Abad stated that the veteran's 
condition developed while he was in service and due to the 
veteran's financial difficulties, she was unable to provide 
further evaluation and management of the veteran's illnesses.  

The Board acknowledges Medical Officer Abad's statement, but 
finds this evidence does not provide a nexus to service.  
There is no competent medical evidence in the claims file to 
suggest cerebral thrombosis and hypertension are related to 
the veteran's service or to the veteran's death.  

The Board recognizes that the appellant believes the 
veteran's death is somehow due to service, and does not 
question her sincerity in attempting to make that connection; 
however, as a lay person, she does not have the requisite 
knowledge of medical principles that would permit her to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In summary, there is no competent evidence of a nexus between 
the cause of the veteran's death and service.  Moreover, 
there is no evidence of hypertension being developed within 
one year after the veteran's discharge from service. 

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death, and the benefit-of-the doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

Accrued Benefits

A claim by a surviving spouse for DIC will also be considered 
to be a claim for accrued benefits.  38 C.F.R. § 3.152(b).  
Accrued benefits are defined as "periodic monetary benefits 
to which a payee was entitled at his death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death and due and unpaid for a period not to 
exceed two years."  See 38 U.S.C.A. § 5121; 38 C.F.R. 
3.1000(a).  Accrued benefits may be paid upon the death of a 
veteran to his or her spouse.  38 C.F.R. § 3.1000(a)(1)(i).  
The application for accrued benefits must be filed within one 
year after the date of death.  38 C.F.R. § 3.1000(c).

In the instant case, the veteran died in January 2001.  The 
appellant filed her application for DIC benefits in November 
2003; therefore, she did not file her claim within the 
applicable time period allotted.  Where the law, and not the 
evidence, is dispositive of a claim, such claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Board concludes that the appellant's 
claim for accrued benefits must be denied as a matter of law.  





ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.

Entitlement to accrued benefits is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


